DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panicheva et al. (US 9,096,477).
Regarding instant claims 1 and 12, Panicheva et al. disclose a nutrient composition for treatment of plants comprising an electrolyzed solution comprising hypochlorous acid (Claim 1).  Panicheva et al. disclose that the nutrient composition comprising hypochlorous acid is suitable for pre-harvest and/or post-harvest spraying on plants, including vegetables, fruits, flowers, grains, cereals, tobacco plants, and other plants (Abstract; col. 3, ln. 58 to col. 4, ln. 18).  Panicheva et al. disclose that the nutrient solution may be applied by spraying for control and/or prevention of fungal and bacterial diseases (col. 8, ln. 46-62).   
Regarding instant claims 2, 8-10, 14, and 16-18, Panicheva et al. disclose that the nutrient composition may be applied to vegetables, fruits, grains, and cereals, which are plants that are consumable by a human or animal (col. 4, ln. 8-13).
Regarding instant claims 3 and 13, Panicheva et al. disclose that the nutrient composition is electrically charged (col. 4, ln. 14 to col. 5, ln. 30).
Regarding instant claims 4 and 15, Panicheva et al. disclose that the nutrient solution may be applied directly to the plant, such as by drenching (col. 7, ln. 65 to col. 8, ln. 12).  Panicheva et al. also disclose that the composition provides systemic protection and modifies disease resistance or susceptibility of crops to infections (col. 3, ln. 58 to col. 4, ln. 3).
Regarding instant claim 5, Panicheva et al. disclose that the nutrient composition may be applied pre-harvest (col. 3, ln. 54-57).
Regarding instant claim 6, Panicheva et al. disclose applying the nutrient composition directly and/or indirectly to the plant, plant part, growth media, tuber, or seed using any suitable device, such as spraying, fogging, or drenching device (col. 7, ln. 65 
Regarding instant claims 11 and 19, Panicheva et al. disclose the pH range is from about 3.5 to about 9.0, and from about 4.0 to 8.0 (col. 6, ln. 19-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panicheva et al. (US 9,096,477) in view of McPartland et al. (Contaminants of Concern in Cannabis: Microbes, Heavy Metals and Pesticides, 2017).
The teachings of Panicheva et al. are discussed above and incorporated herein by reference.
With regard to instant claim 7, Panicheva et al. do not explicitly disclose that the plant being treated includes cannabis sativa.  However, McPartland et al. teach that microbiological contaminants pose a potential threat to cannabis consumers (Abstract; pg. 457, Introduction; pg. 458-466, Sections 22.2-22.6).  McPartland et al. teach various methods for disinfecting cannabis in order to reduce harm (pg. 463-464, Section 22.4). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to use the compositions according to Panicheva et al. for the disinfection of McPartland et al.  Such would have been obvious because Panicheva et al. teach that their nutrient composition is suitable for controlling bacterial and fungal infection of plants, including pre-harvest and post-harvest infections caused by fungus, mold or bacteria, and McPartland et al. teach that cannabis sativa are susceptible to pre-harvest and post-harvest microbiological contaminants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616   


/Mina Haghighatian/Primary Examiner, Art Unit 1616